Libbey, J.
The only question in this case that need be decided is, whether the defendant corporation, a mutual life insurance company, was legally taxable for its personal property, in Portland, in 1882 and 1883. It owned stocks in national banks, in this state of an assessable value sufficient to produce the tax assessed against it and claimed in this action, besides a large amount of other personal property, in which its funds and annual, earnings had been invested. It is a corporation organized under the law of this state and had its principal place of business in Portland, so that it was taxable there if legally taxable.
*233By R. S., c. 6, § 13, "all personal property within or without the state, except in cases enumerated in the following section, shall be assessed to the owner in the town where he is an inhabitant, on the first day of each April.”
This language embraces corporations as well as persons. The defendant being the owner of the property in this state, was taxable unless within one of the exceptions in § 14, or exempt by some other provision of the statute. It is claimed and strenuously maintained by its counsel that it is within the seventh exception enumerated in § 14, which reads as follows: "Personal property placed in the hands of any corporation as an accumulating fund for the future benefit of heirs or other persons, shall be assessed to the person for whose benefit it is accumulating, if within the state, otherwise to the person so placing it, or his executors, or administrators, until a trustee is. appointed to take charge of it or its income, and then to such trustee.”
The deposit so placed may be of a kind of property, such as stocks, to be retured in individuo, with its income, or it may be money to be invested at interest and a like sum with its accumulations returned at the time stipulated. In either case the obligation is absolute. Hathaway v. Fish, 13 Allen, 267; Davis v. Macy, 124 Mass. 193.
Are the premiums paid as the consideration for the contract of life insurance, personal property placed in the hands of the insurance company as an accumulating fund for the future benefit of heirs or other persons within the meaning of this statute? We think not. The premiums are paid absolutely to the corporation as the consideration for the policy of insurance. They, with their accumulations are not to be paid to heirs or other persons at some future day; but the sum to be paid by the special contract on the happening of the death of the insured is fixed and absolute, having no regard to the amount of premiums paid or their accumulations. The insurance may become payable by the death of the insured within the first year, before a second premium becomes due, or it may not become due and payable till the premiums paid, with their accumulations are double or *234triple the sum of the insurance; or it may never become payable by reason of a failure to pay the premiums, or a violation of some other condition of the contract by the insured, and if the insurance is payable in case of the death of the insured, to his legal representatives, and he dies leaving no widow or issue, the insurance is not for the "benefit of heirs or other persons,” but goes into his general estate to be administered as other personal assets, R. S., c. 64, § 48, and c. 75, § 10. If anything is left after payment of debts the heirs take by descent and not by purchase as when the fund is placed in the hands of a corporation to accumulate for their future benefit. The contract of life insurance is not a deposit of the premiums to be paid to some person with their accumulations at some future time, but a special contract of hazard for the payment of a sum stipulated without regard to the amount paid in premiums before the happening of the contingency.
It is claimed that the construction which we feel compelled to give to the statute casts upon mutual life insurance companies an unjust burden. If so it is a question addressed to the legislature, and not to the court; and since this action was commenced the legislature has acted upon it by providing a new mode of taxing all life insurance companies, so the question is no longer of practical importance. Act of 1885, c. 329.

Judgment for plaintiffs.

Peters, C. J., Walton, Virgin, Foster and Haskell, JJ., concurred.